Citation Nr: 1643090	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-33 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for diabetic nephropathy with hypertension and hypertensive nephrosclerosis, prior to July 30, 2015, and to a rating higher than 60 percent, from July 30, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2015, the Board denied entitlement to a compensable rating for the Veteran's diabetic nephropathy and remanded his claim for entitlement to service connection for a low back disorder. 

In an April 2016 rating decision, the RO granted an increased evaluation of 60 percent for diabetic nephropathy, effective July 2015.  

The Veteran appealed the September 2015 Board decision to the Court of Appeals for Veterans Claims (CAVC), which issued a Joint Motion for Partial Remand (JMR) that partially vacated the September 2015 decision and remanded it back to the Board for further development in June 2016.

The issue of entitlement to an increased rating for diabetic nephropathy with hypertension and hypertensive nephrosclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disorders are not causally or etiologically due to service; no additional disability due to disease or injury was superimposed upon his defects during service, and his arthritis did not manifest within a year of separation from service.


CONCLUSION OF LAW

Service connection for a low back disorder is not established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 4.9 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

The VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2007 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  The Veteran received a Dingess notice in July 2007.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of the claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

The duty to assist has also been satisfied.  The RO obtained service treatment records and post-service medical records.  The Veteran was afforded VA examinations.  Virtual VA and VBMS records have also been reviewed.  The Veteran was sent a letter in October 2015 requesting he identify any pertinent treatment records.  The Veteran did not respond.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Concerning the first duty, during the hearing, the Veterans Law Judge enumerated the issues on appeal.  In regard to the second duty, the duty to suggest the submission of evidence that may have been overlooked was also accomplished throughout the hearing.  The Veteran was informed of the type of evidence that would be supportive of his claim.

In September 2015, the Board remanded this claim to obtain a medical opinion and any additional medical evidence.  A medical opinion was obtained in November 2015, and as noted previously, a letter was sent to the Veteran requesting he identify any additional pertinent evidence in October 2015.  The Veteran did not respond.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  That development having been completed, the claim is now ready for appellate review.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


II.  Entitlement to Service Connection for a Low Back Disorder

The Veteran seeks entitlement to service connection for a low back disorder.  The Veteran claims that his current low back disorder was incurred in or aggravated during his period of active service.

Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2015). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

38 C.F.R. § 3.303 (c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may also be established under 38 C.F.R. § 3.303 (b) by evidence of continuity of symptomatology.

It is important to note that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Importantly, however, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c).  See also Quirin v. Shinseki, 22 Vet. App. 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease or injury-related defect to which the presumption of soundness can apply"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts

The Veteran's service records were reviewed.  The Veteran's pre-enlistment examination from February 1965 indicated the Veteran's back strain was non-symptomatic and not disqualifying; additionally, the October 1965 induction examination stated the Veteran's back was normal.  However, the Veteran sought treatment for back pain after guard duty during service (see August 1966 treatment record); he was diagnosed with spondylolisthesis, and he was placed on a profile in November 1968, for no prolonged standing, crawling, stooping, running, jumping, marching, prt, or field work.  The profile was to remain in effect until March 1969.  The August 1966 Orthopedic Clinic records show that the Veteran reported his first episode of low back pain in 1962, approximately four years prior to service.  He had been doing well until about June 1966, when he felt low back pain develop when he was standing guard duty.  Examination revealed slight thoracic scoliosis.  X-rays showed spondylolisthesis, apparently at L5.  It was recommended that the Veteran be discharged, as the spondylolisthesis existed prior to enlistment with no service aggravation; however, the Veteran was not discharged.  The Veteran's January 1969 examination at release from active duty notes a history of low back pain.

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that his low back pain developed while on active duty.  He was told that he had a twisted back and spondylolisthesis of the lumbar spine.  His back pain continued after service and was progressively getting worse over time.  He denied surgery to his back.  On examination, the thoracolumbar region showed evidence of mild kyphoscoliotic curve in his thoracic spine, concave to the left.  A slight decrease in lumbosacral range of motion was found, but the Veteran was involved in a motor vehicle accident in January 2008.  The examiner's assessment, based also on x-ray findings, was mild kyphoscoliosis of the thoracic spine with compression fracture of T12-L1, and degenerative joint disease of the thoracolumbar spine with fusion of the sacroiliac joints (mild to moderate degree).

An addendum medical opinion was obtained in May 2008.  The physician opined that the compression fracture of T12 and L1 most likely resulted from a January 2008 motor vehicle accident and was the cause of the decreased range of motion found on examination in March 2008.  The examiner further opined that the decreased range of motion was not likely due to any kyphoscoliosis that was present during service.  The examiner noted that scoliosis is not caused by twisting of the muscles in the spine, but is a congenital disorder not related to injury.

An addendum medical opinion was obtained in November 2015.  The examiner observed that according to the Veteran's service records while in service the Veteran had sacralization of L5 and a spondylolisthesis.  The examiner maintained that these conditions have not been seen since.  Instead a partial fusion at superior SI joint has been observed and it is possible that this was what the reference to sacralization was in reality.  The examiner observed that there was some mild scoliosis in military and this is likely congenital.  The examiner noted that by the definition given, scoliosis is primarily a defect in that the condition once skeletally mature is primarily stable but it may act like a disease in that natural conditions such as degenerative disc disease with joint space loss will potentially make the curve increase over time.  Fusions such as the sacralization should be truly a congenital defect in that unless it fractures it is fused bone and does not change although it may increase the arthritis at adjacent levels.

The examiner further observed that there has been a portion of the superior aspect of the SI joint that is fused.  This is likely to have been a congenital defect as this would not likely change over the years.  The examiner maintained that it is likely that this was described as a sacralization in the service records.  This is less likely than not to have been altered by the time in service.

The examiner observed that the Veteran has a mild kyphoscoliosis of the thoracic spine and with an anterior compression fracture that occurred between July 2007 and March 2008.  The examiner maintained that the scoliosis was a congenital defect and unlikely to have been altered by the time in service.  The compression fracture which occurred decades later would have altered the scoliosis to some extent. The examiner noted that it is less likely than not this condition was altered by service.

The examiner also indicated that x-rays reveal degenerative arthritis of the facets, with degenerative disc disease which co-occur together and are progressive and are typical of ageing (they are acquired over a time). The examiner maintained that this is less likely than not to have been altered by active military service.  This has developed over a lifetime of ageing and was not present in military.  The examiner noted that the spondylolisthesis noted on orthopaedic note from August 1966 is unable to be confirmed at this time.  The examiner explained that as this condition is typically due to a pars defect or can be ruptured ligaments, it is not likely to resolve.  The pars defect can be a congenital defect which was weak and fractures with normal activity, it could be that the pars never fused.  The defect allows for
slippage termed spondylolisthesis.  As the slippage can be stabilized by the ligaments and soft tissue, it does not necessarily progress.  This was not
mentioned in the x-rays done at the VA between 2008 to 2014.  The examiner maintained that it is less likely than not that military service altered and or worsened a condition that has not been reported on x-rays since 2008.

Finally, the examiner noted that service records showed that in 1968 the Veteran had back pain problems off and on for six years by that time and he had entered service in 1966 indicating that he had back problems prior to entering military. Orthopaedics indicated that on exam in military that he had no service aggravation by that time and there is no evidence to dispute that claim or that changed during his remaining time in the military.

Analysis

As noted previously, VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990). 

In this regard, VAOPGCPREC 82-90 notes that, in a medical context, a "defect" is an imperfection, failure or absence.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 351 (26th Ed.1974).  On the other hand, the term "defects," viewed in the context of 38 C.F.R. § 3.303 (c), would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature. 

As determined by the November 2015 VA examiner, the Veteran's low back disorders, other than degenerative arthritis and the compression fracture, are congenital defects.  There are no medical opinions to the contrary.  Therefore, the Veteran is not entitled to service connection for his congenital defects in their own right.  Additionally, the presumption of soundness does not apply to congenital defects.  Rather, service connection may only be granted for an additional disability due to disease or injury superimposed upon the defect during military service.  However, the probative evidence does not demonstrate that the Veteran suffered any disease or injury during military service that resulted in an additional disability.

The November 2015 examiner clearly indicated that the Veteran's spondylolisthesis diagnosed during service, and his current kyphoscoliosis and fusion, are congenital defects that were not altered during service, and thus, did not result in an additional disability due to disease or injury superimposed upon the defect during military service.  While the examiner acknowledged that scoliosis may act like a disease in that natural conditions such as degenerative disc disease with joint space loss will potentially make the curve increase over time, this clearly did not occur in service as the Veteran was diagnosed with "slight" (i.e., mild) scoliosis in service and continues to be diagnosed with mild scoliosis after service.  Furthermore, the examiner opined that the Veteran's degenerative arthritis was due to aging and there is no probative and persuasive evidence that the Veteran's arthritis manifested within one year after discharge from service.

The Board finds the November 2015 medical opinion to be highly probative, as it was predicated on a review of all the evidence of record.  Moreover, the opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

To the extent that the Veteran claims that his back disorder is related to his military service, while the Veteran is competent to report on symptoms such as pain, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of his back disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Degenerative changes affecting the spine are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current back disorders is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  As such, his assertions lack persuasive probative value in supporting his claim for service connection. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The claim of entitlement to service connection for a low back disorder must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

The Veteran seeks entitlement to an initial compensable rating for diabetic nephropathy with hypertension and hypertensive nephrosclerosis, prior to July 30, 2015, and to a rating higher than 60 percent, from July 30, 2015. 

The June 2016 JMR indicated that the Board erred by failing to consider Diagnostic Code 7507, which applies to "Nephrosclerosis, arteriolar" and directs that VA rate the Veteran "according to predominant symptoms as renal dysfunction, hypertension, or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation."  See 38 C.F.R. § 4.115b, Diagnostic Code 7507.  The JMR indicated that remand was required for the Board to consider and discuss whether Diagnostic Code 7507 is applicable to the facts of the case.

The Board finds a remand is necessary to determine if the Veteran suffers from heart disease due to his diabetic nephropathy with hypertension and hypertensive nephrosclerosis.  The Board notes although a March 2012 VA examiner indicated that the Veteran did not have heart disease due to renal dysfunction, that question was left unanswered on the March 2016 VA examination.  Importantly, the Veteran was diagnosed with nonobstructive coronary artery disease in July 2014.  See July 2014 VA treatment note.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained to determine the nature and severity of the Veteran's heart disease.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine whether his diagnosed heart disease is due to his diabetic nephropathy with hypertension and hypertensive nephrosclerosis.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not that the Veteran has developed heart disease as a result of his diabetic nephropathy with hypertension and hypertensive nephrosclerosis.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Afford the Veteran a VA hypertension examination.  The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

4.  Thereafter, readjudicate his claim, to include consideration of Diagnostic Code 7507.  If the claim remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


